Name: 2002/614/EC: Commission Decision of 22 July 2002 amending Decision 97/467/EC as regards Slovakia for rabbit meat (Text with EEA relevance) (notified under document number C(2002) 2730)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  Europe;  animal product
 Date Published: 2002-07-25

 Avis juridique important|32002D06142002/614/EC: Commission Decision of 22 July 2002 amending Decision 97/467/EC as regards Slovakia for rabbit meat (Text with EEA relevance) (notified under document number C(2002) 2730) Official Journal L 196 , 25/07/2002 P. 0058 - 0059Commission Decisionof 22 July 2002amending Decision 97/467/EC as regards Slovakia for rabbit meat(notified under document number C(2002) 2730)(Text with EEA relevance)(2002/614/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/408/EC of 22 June 1995 on the conditions of drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorised to import certain products of animal origin, fishery products or live bivalve molluscs(1), as last amended by Decision 2001/4/EC(2), and in particular Article 2(1) thereof,Whereas:(1) Provisional lists of establishments producing rabbit meat and farmed game meat have been drawn up pursuant to Commission Decision 97/467/EC of 7 July 1997 drawing up provisional lists of third country establishments from which the Member States authorise imports of rabbit meat and farmed game meat(3), as last amended by Decision 2001/396/EC(4).(2) Slovakia has sent a list of establishments producing rabbit meat which have been certified by the competent authority as being in accordance with Community rules.(3) A provisional list of establishments producing rabbit meat can thus be drawn up for Slovakia.(4) Decision 97/467/EC should therefore be amended accordingly.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1The text in the Annex to this Decision is added to Annex I to Decision 97/467/EC.Article 2This Decision is addressed to the Member States.Done at Brussels, 22 July 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 243, 11.10.1995, p. 17.(2) OJ L 2, 5.1.2001, p. 21.(3) OJ L 199, 26.7.1997, p. 57.(4) OJ L 139, 23.5.2001, p. 16.ANEXO/BILAG/ANHANG/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã /ANNEX/ANNEXE/ALLEGATO/BIJLAGE/ANEXO/LIITE/BILAGAPaÃ ­s: Eslovaquia/Land: Slovakiet/Land: Slowakei/Ã Ã Ã ¬Ã Ã ¿Ã : Ã £Ã »Ã ¿Ã ²Ã ±Ã ºÃ ¯Ã ±/Country: Slovakia/Pays: Slovaquie/Paese: Slovacchia/Land: Slowakije/PaÃ ­s: EslovÃ ¡quia/Maa: Slovakia/Land: Slovakien>TABLE>SH: Matadero/Slagteri/Schlachthof/Ã Ã Ã ±Ã ³Ã µÃ ¯Ã ¿/slaughterhouse/abattoir/Macello/slachthuis/Matadouro/teurastamo/SlakteriCS: AlmacÃ ©n frigorÃ ­fico/KÃ ¸le-/frysehus/KÃ ¼hllager/Ã Ã Ã ºÃ Ã ¹Ã ºÃ Ã  Ã Ã Ã Ã ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ®Ã ºÃ µÃ Ã Ã ·Ã /cold store/entreposage/Deposito frigorifero/koelhuis/ArmazÃ ©m frigorÃ ­fico/kylmÃ ¤varasto/Kyl- eller fryshusa: Conejo/kanin/Kaninchen/Ã ºÃ ¿Ã Ã ½Ã ­Ã »Ã ¹/rabbit/lapin/Coniglio/konijnenvlees/Coelho/kani/kanin